           Case 1:18-cv-06249-VSB Document 202 Filed 09/08/20 Page 1 of 2


One Logan Square
130 North 18th Street |Philadelphia, PA 19103-6998




Phone:         (215) 569-5449

Fax:           (215) 689-3884

Email:         hyan@blankrome.com




                                                                    September 3, 2020


VIA CM/ECF
The Honorable Vernon S. Broderick
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse                                              9/8/2020
40 Foley Square
New York, NY 10007

         Re:       Great Western Insurance Co. v. Mark Graham, et al., No. 18-cv-06249

Dear Judge Broderick:

        This firm represents Defendants Wilmington Savings Fund Society, FSB and Christiana
Trust (“WSFS”) in the above-referenced matter. We submit this letter jointly with Plaintiff Great
Western Insurance Co. (“Great Western”).

       The Court’s July 23, 2020 Order setting the schedule for jurisdictional discovery
(ECF 192) requires Great Western and WSFS to submit any letter motions regarding any discovery
disputes by September 4, 2020.

        On August 25, 2020, Great Western and WSFS met and conferred regarding the
jurisdictional discovery. Since that time, the parties have been working diligently and in good faith
to resolve their disputes without the Court’s intervention.

        Given this progress, Great Western and WSFS respectfully request that this Court extend
the deadline for the parties to file any letter motions regarding jurisdictional discovery (if
necessary) from September 4, 2020 to September 18, 2020, and opposition letter motions from
September 11, 2020 to September 25, 2020. Both parties are hopeful that they can resolve many
of their current disputes within the next two weeks without the Court’s intervention.




                                             Blank Rome LLP | blankrome.com
        Case 1:18-cv-06249-VSB Document 202 Filed 09/08/20 Page 2 of 2



The Honorable Vernon S. Broderick
September 3, 2020
Page 2

       We thank the Court for its courtesy and consideration.

                                                   Respectfully submitted,

                                                   /s/ Huaou Yan

                                                   Huaou Yan
cc: All counsel of record (via CM/ECF)
